


117 HR 2598 IH: COVID–19 Safe Birthing Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2598
IN THE HOUSE OF REPRESENTATIVES

April 15, 2021
Ms. Pressley introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XVIII, XIX, and XXI of the Social Security Act and title XXVII of the Public Health Service Act to expand access to maternal health care, and for other purposes.


1.Short titleThis Act may be cited as the COVID–19 Safe Birthing Act. 2.Expanding access to maternal care in hospitalsSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is amended—
(1)in subparagraph (X), by striking at the end and; (2)in subparagraph (Y)(ii)(V), by striking the period at the end and inserting ; and; and
(3)by inserting after subparagraph (Y)(ii)(V), the following new subparagraph:  (Z)beginning 30 days after the date of enactment of this subparagraph, in the case of a hospital—
(i)to require that such hospital permits a pregnant or birthing person to be accompanied by an individual of the pregnant or birthing person’s choosing (in addition to a doula or other perinatal health worker) during labor, delivery, and recovery; with necessary, evidence based, and non-discriminatory exceptions;  (ii)to require that such hospital does not implement any policies that restrict hospital access or birthing options for pregnant or birthing persons, unless such policies are necessary, evidence-based, communicated to the patient without threat or intimidation, and applied without discrimination on the basis of race, gender identity, socio-economic status, religion, sexual orientation, marital status, age, disability, national origin, and immigration status; and
(iii)with respect to the care of a pregnant or birthing person, to require the communication of and informed consent (without threat or intimidation) to the implementation of policies pursuant to clause (ii) by the pregnant or birthing person, in accordance with consent protocols of the hospital in the case of inability of a person to provide consent.. 3.Expanding Medicare and Medicaid coverage of telehealth services that are maternal health care services (a)Removal of certain Medicare requirements for maternal health care servicesSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended—
(1)in paragraph (4)(C)(i), by striking paragraphs (5), (6), and (7) and inserting paragraphs (5), (6), (7), and (9); and (2)by adding at the end the following new paragraph:

(9)Treatment of maternity health care servicesWith respect to telehealth services that are maternal health care services, notwithstanding any other provision of this subsection— (A)the requirements described in paragraph (4)(C) shall not apply;
(B)the term originating site means sites at which the eligible telehealth individual is located at the time the service is furnished via a telecommunications system; and (C)there shall be no restrictions on access to such telehealth services through use of telephone based on the use of video capabilities or lack of such capabilities..
(b)Medicaid coverageSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended— (1)in paragraph (5)(A), by inserting (and in the case of physicians’ services that are maternal health care services, including via telehealth) after or elsewhere;
(2)in paragraph (17), by inserting , including services furnished via telehealth, before furnished; (3)in paragraph (21), by inserting , including services furnished via telehealth, after furnished; and
(4)in paragraph (28), by inserting , including such services furnished via telehealth to the extent such services may be performed under State law by freestanding birth centers before the semicolon at the end. 4.Ensuring coverage of certain maternal health care services (a)Making certain Medicaid coverage of certain prenatal and postpartum services a State plan requirement (1)State medicaid plans (A)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended—
(i)in subsection (a)— (I)in paragraph (86), by striking and at the end;
(II)in paragraph (87), by striking at the end the period and inserting ; and; and (III)by inserting after paragraph (87) the following new paragraph:

(88)provide that the State plan is in compliance with subsection (e)(16).; and (ii)in subsection (e)(16)—
(I)in subparagraph (A), by striking At the option of the State, the State plan (or waiver of such State plan) may provide and inserting A State plan (or waiver of such State plan) shall provide; (II)in subparagraph (B)—
(aa)in the matter preceding clause (i), by striking by a State making an election under this paragraph and inserting under a State plan (or a waiver os such State plan); (bb)in clause (i), by striking at the end and;
(cc)in clause (ii), by striking the period at the end and inserting ; and; and (dd)by adding at the end the following new clause:

(iii)include as pregnancy-related medical assistance a comprehensive number of prenatal appointments and screenings furnished by a maternity care provider (as defined in section 2730(b)(1) of the Public Health Service Act), perinatal health worker (as defined in section 2730(b)(2) of the Public Health Service Act), or community-based provider and as postpartum-related medical assistance a full-spectrum of postpartum care furnished by such a provider.; and (III)by striking subparagraph (C).
(B)No cost sharing or similar charges for certain servicesSection 1916(a)(2) of the Social Security Act (42 U.S.C. 1396o(a)(2)) is amended— (i)in subparagraph (F), by striking at the end or;
(ii)in subparagraph (G), by striking ; and and inserting ; or; and (iii)by adding at the end the following new subparagraph:

(H)appointments, screenings, and care required to be included as pregnancy-related and postpartum-related medical assistance under section 1902(e)(16)(B)(iii); and. (2)Applying requirement under CHIPSection 2107(e)(1)(J) of the Social Security Act (42 U.S.C. 1397gg(e)(1)(J)) is amended to read as follows:

(J)Paragraphs (5) and (16) of section 1902(e) (relating to the requirement to provide medical assistance under the State plan or waiver consisting of full benefits during pregnancy and throughout the 12-month postpartum period under title XIX) such that the provision of assistance under the State child health plan or waiver for targeted low-income children or targeted low-income pregnant women during pregnancy and the 12-month postpartum period shall be required and shall include coverage of all items or services provided to a targeted low-income child or targeted low-income pregnant woman (as applicable) under the State child health plan or waiver), including the appointments, screenings, and care required to be included as pregnancy-related and postpartum-related medical assistance under section 1902(e)(16)(B)(iii).. (3)Effective date (A)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to services furnished on or after the date that is 30 days after the date of enactment of this Act.
(B)Exception if state legislation requiredIn the case of a State plan for medical assistance under title XIX of the Social Security Act or State child health plan for child health assistance under title XXI of such Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirement imposed by the amendments made by this subsection, the State plan or State child health plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet this additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.  (b)Private health plansSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following new section:

2730.Coverage of prenatal and postpartum services
(a)In generalBeginning 30 days after the date of enactment of this section, a group health plan and a health insurance issuer offering group or individual health insurance coverage shall provide coverage for and shall not impose any cost sharing requirements for— (1)a comprehensive number of prenatal appointments and screenings furnished by a maternity care provider, perinatal health worker, or community-based provider; and
(2)a full-spectrum of postpartum care furnished by such a provider for at least a year after birth or the end of pregnancy. (b)DefinitionsFor purposes of this section:
(1)Maternity care providerThe term maternity care provider means a health care provider who— (A)is a physician, physician assistant, or midwife who meets at a minimum the international definition of the midwife and global standards for midwifery education as established by the International Confederation of Midwives, nurse practitioner, or clinical nurse specialist; and
(B)has a focus on maternal or perinatal health. (2)Perinatal health workerThe term perinatal health worker means a doula, community health worker, peer supporter, breastfeeding and lactation educator or counselor, nutritionist or dietitian, childbirth educator, social worker, home visitor, language interpreter, or navigator..
5.Ensuring free testing, vaccine, and treatment for COVID–19 to pregnant persons and to infants, regardless of insurance status or source of insurance
(a)Expansion of coverage of testing for COVID–19 to other private plansSection 6001(a) of the Families First Coronavirus Response Act (Public Law 116–127) is amended by striking A group health plan and a health insurance issuer offering group or individual health insurance coverage (including a grandfathered health plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act)) and inserting A group health plan, a health insurance issuer offering group or individual health insurance coverage (including a grandfathered health plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act)), short-term limited duration insurance, association health plans and health care sharing ministries. (b)Requirement To provide coverage for COVID–19 treatment after the COVID–19 emergency period (1)State medicaid plans (A)Plans with traditional cost sharingSubsections (a)(2)(F) and (b)(2)(F) of section 1916 of the Social Security Act (42 U.S.C. 1396o) are each amended by striking that is administered during any portion of the emergency period described in such section beginning on or after the date of the enactment of this subparagraph (and the administration of such product).
(B)Plans with alternative cost sharingSection 1916A(b)(3)(B)(xi) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)(xi)) is amended by striking that is furnished during any such portion. (2)Private plansSection 6001(a) of the Families First Coronavirus Response Act (Public Law 116–127), as amended by paragraph (1), is further amended by striking furnished during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) beginning on or after the date of the enactment of this Act.
(c)State medicaid plan requirement To provide coverage of testing for COVID–19 for uninsured pregnant personsSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended— (1)in subparagraph (F), by striking at the end and;
(2)in subparagraph (G), by adding at the end and; and (3)by inserting after subparagraph (G) the following new subparagraph:

(H)for making a clinical diagnostic laboratory test administered for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID–19 and the administration of such test available to an uninsured pregnant individual..  